WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because the signing, under oath, of any affidavit of indigency constitutes an official proceeding as contemplated by KRS Chapter 523.
KRS 31.120(6), clearly states that the intent of the legislature is that a person who makes a false statement on an affidavit is subject to prosecution for first-degree perjury. Here, the evidence is undisputed that the truth was exposed rather than the falsity retracted. See KRS 523.090.
I would affirm the decision of the Court of Appeals and the circuit court.